DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The substitute specification filed 10/5/2020 conforms to 37 CFR 1.125(b) and has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,727,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, although broader, each of the claim limitations of claims 1-20 of the instant application are read on and anticipated by the limitations of claims 1-20 of U.S. Patent No. 10,727,223 B2.
Specifically, current claims 1-20 map to claims 1-20 of U.S. Patent No. 10,727,223 B2 as follows (Note: current claims 1-20 are underlined and claims 1-20 of U.S. Patent No. 10,727,223 B2 are inside parentheses):
A.	Claims 1(1), 2(2), 3(3), 4(4), 5(5), 6 (6), 7(1+7), 8(8), 9(9), 10(10), 11(11),
12(12), 13(13), 14(14), 15(15), 16 (16), 17(17), 18(18), 19(19), and 20(20).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al (US 2011/0073957 A1-IDS provided prior art, hereafter Chiu).
	Re claim 1, Chiu discloses in FIG. 6 (with references to FIGS. 1-5) a semiconductor device, comprising:
	a metal thin film (26; ¶ [0016]) disposed on a semiconductor substrate (Si 12; ¶ [0015]); and
	at least one contact structure (leftmost 86; ¶ [0024]) disposed on the metal thin film (26),
	a dummy layer (28/88: ¶ [0024]) disposed on the metal thin film (26), wherein the dummy layer (28/88) comprises (interlaced with; ¶ [0024]) at least one polishing resistance material (Al, W, TiAl or CoWP interlaced with polysilicon; ¶ [0024] and [0028]); and 
	a transistor gate structure (66; ¶ [0033]) disposed adjacent to the at least one contact structure (leftmost 86), wherein a material (Al, W, TiAl or CoWP; ¶ [0033]) of the transistor gate structure (66) is the same as the at least one polishing resistance material (Al, W, TiAl or CoWP; ¶ [0033]).

	Re claim 2, Chiu discloses the device of claim 1, wherein the at least one polishing resistance material (leftmost 88) is selected from a group consisting of a metal-based material (Al, W, TiAl or CoWP; ¶ [0024] and [0028]), an oxide-based material, a ceramic-based material, and a combination thereof.
Re claim 3 and 4, Chiu discloses the device of claim 1, wherein the at least one polishing resistance maternal (28/88) further comprises barrier material (when 88 is composed of TiAL; ¶ [0024]); and wherein the barrier material is selected from a group consisting of: titanium (Ti; ¶ [0024), tantalum (Ta), titanium nitride (TIN), tantalum nitride (TaN), and a combination thereof.
Re claim 5, Chiu discloses the device of claim 1, wherein the metal thin film (26), and the first (leftmost 86) and second (rightmost) contact structures (86) form a thin film resistor (¶ [0024]).
Re claim 6, Chiu discloses the device of claim 1, wherein the dummy layer (28/88) is formed of a polysilicon material (¶ [0024] and [0028]).

Re claim 8, Chiu discloses the device of claim 1, wherein the al least one
polishing resistance material (28/88) directly contacts (physically touches) part (region
directly under) of the metal thin film (26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892